Exhibit 10.6

EXECUTION COPY

AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT is dated as of
June 22, 2017 and is made by and among ADVANCED DRAINAGE SYSTEMS, INC., a
Delaware corporation (“ADS”), EACH GUARANTOR (as defined in the Credit
Agreement, as defined herein), EACH PERSON WHO HEREAFTER BECOMES A GUARANTOR
UNDER THE SECOND AMENDED AND RESTATED PRIVATE SHELF AGREEMENT (ADS and each
Guarantor being individually referred to herein as a “Company” and collectively
as the “Companies”), and PGIM, INC. (“Prudential”) for its own benefit and the
benefit of the Purchasers (as defined in the Shelf Agreement).

WITNESSETH THAT:

WHEREAS, ADS has entered into a Second Amended and Restated Private Shelf
Agreement, dated as of the date hereof (as it may be hereafter amended,
restated, supplemented or otherwise modified from time to time, the “Shelf
Agreement”) pursuant to which (a) ADS’ senior secured notes consisting of
(i) its 5.60% Senior Series A Secured Notes due September 24, 2018 in the
original aggregate principal amount of $75,000,000, of which $50,000,000
aggregate principal amount is now outstanding (the “ Existing Series A Notes”),
and (ii) its 4.05% Senior Series B Secured Notes due September 24, 2019 in the
original aggregate principal amount of $25,000,000, of which $25,000,000
aggregate principal amount is now outstanding (the “Existing Series B Notes” and
together with the Existing Series A Notes, the “Existing Notes”), will be deemed
to be issued and outstanding under the Shelf Agreement, and (b) ADS may from
time to time hereafter issue and sell one or more series of Shelf Notes (as
defined therein) (such notes, as amended, restated, replaced, Refinanced,
modified and supplemented from time to time, the “Shelf Notes”; and,
collectively with the Existing Notes (as amended, restated, replaced,
Refinanced, modified and supplemented from time to time), the “Senior Notes”);
and

WHEREAS, the Companies are or may become indebted to each other (the
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Subordinated Indebtedness”); and

WHEREAS, the obligations of Prudential and the Existing Holders (as defined in
the Shelf Agreement) to enter into the Shelf Agreement and of the Purchasers to
purchase the Shelf Notes from time to time are subject to the condition, among
others, that the Companies subordinate the Subordinated Indebtedness to the
Noteholders’ Obligations (as defined in the Intercreditor Agreement) (the
“Senior Debt”) in the manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Defined Terms. Each capitalized term used herein shall, unless otherwise
defined herein, have the meaning specified in the Shelf Agreement and the rules
of construction set forth in paragraph 10 of the Shelf Agreement shall apply to
this Agreement.



--------------------------------------------------------------------------------

2. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of the indefeasible payment in full in cash
of the Senior Notes and the other Senior Debt (other than contingent
indemnification obligations) (“Payment in Full”) pursuant to the provisions
contained herein.

3. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to such Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of such Company, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy, or (c) any assignment for the benefit
of creditors or any marshalling of assets and liabilities of such Company (a
Company distributing assets as set forth herein being referred to in such
capacity as a “Distributing Company”), then and in any such event, Prudential
shall be entitled to receive, for the benefit of itself and the Purchasers as
their respective interests may appear, Payment in Full of all amounts due or to
become due (whether or not an Event of Default has occurred under the terms of
the Transaction Documents or the Senior Debt has been declared due and payable
prior to the date on which it would otherwise have become due and payable) on or
in respect of any and all Senior Debt before the holder of any Subordinated
Indebtedness owed by the Distributing Company is entitled to receive any payment
on account of the principal of or interest on such Subordinated Indebtedness,
and to that end, the Purchasers shall be entitled to receive, for application to
the payment of the Senior Debt, any payment or distribution of any kind or
character, whether in cash, property or securities, which may be payable or
deliverable in respect of the Subordinated Indebtedness owed by the Distributing
Company in any such case, proceeding, dissolution, liquidation or other winding
up event.

4. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Purchasers and Prudential in commencing, any proceeding,
including those described in Section 3, or other enforcement action of any kind
against any other Company.

5. Prior Payment of Senior Debt Upon Acceleration of Subordinated Indebtedness.
If any portion of the Subordinated Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
Prudential and the Purchasers shall be entitled to receive Payment in Full of
all amounts due and to become due on or in respect of the Senior Debt (whether
or not an Event of Default has occurred under the terms of the Transaction
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) before the holder of
any such Subordinated Indebtedness is entitled to receive any payment thereon.

6. No Payment When Senior Debt in Default. If any Event of Default or Default
shall have occurred and be continuing, or such an Event of Default or Default
would result from

 

2



--------------------------------------------------------------------------------

or exist after giving effect to a payment with respect to any portion of the
Subordinated Indebtedness, unless the Required Holder(s) shall have consented to
or waived the same, so long as any of the Senior Debt shall remain outstanding,
no payment shall be made by any Company owing such Subordinated Indebtedness on
account of principal or interest on any portion of the Subordinated
Indebtedness.

7. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any Company, at any time except during the pendency of any of the
conditions described in Sections 3, 5 and 6, from making the regularly scheduled
payments of principal of or interest on any portion of the Subordinated
Indebtedness, or the retention thereof by any Company of any money deposited
with it for the payment of or on account of the principal of or interest on the
Subordinated Indebtedness.

8. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 3, 5, 6 and 7, a Company that is owed Subordinated Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of Prudential and the Purchasers as their
respective interests may appear, shall be segregated from other funds and
property held by such Company, and shall be forthwith paid over to the
Purchasers the same form as so received (with any necessary endorsement) to be
applied (in the case of cash) to or held as collateral (in the case of noncash
property or securities) for the payment or prepayment of the Senior Debt in
accordance with the terms of the Shelf Agreement, the Senior Notes and the other
Transaction Documents.

9. Rights of Subrogation. Each Company agrees that no payment or distribution to
Prudential or the Purchasers pursuant to the provisions of this Agreement shall
entitle it to exercise any rights of subrogation in respect thereof until
Payment in Full of the Senior Debt.

10. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument that now or hereafter evidences all or a portion of the
Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of an Amended and Restated Intercompany
Subordination Agreement, dated as of June 22, 2017, in favor of PGIM, INC. for
its own benefit and the benefit of the Purchasers referred to therein, which
Amended and Restated Intercompany Subordination Agreement is incorporated herein
by reference. Notwithstanding any contrary statement contained in the within
instrument, no payment on account of the principal thereof or interest thereon
shall become due or payable except in accordance with the express terms of said
Amended and Restated Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

 

3



--------------------------------------------------------------------------------

11. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and
Prudential and the Purchasers, on the other hand. Nothing contained in this
Agreement is intended to or shall impair, as between any of the Companies and
their creditors other than Prudential and the Purchasers, the obligation of the
Companies to each other to pay the principal of and interest on the Subordinated
Indebtedness as and when the same shall become due and payable in accordance
with its terms, or is intended to or shall affect the relative rights among the
Companies and their creditors other than Prudential and the Purchasers, nor
shall anything herein prevent any of the Companies from exercising all remedies
otherwise permitted by applicable law upon default under any agreement pursuant
to which the Subordinated Indebtedness is created, subject to the rights, if
any, under this Agreement of Prudential and the Purchasers to receive cash,
property or securities otherwise payable or deliverable with respect to the
Subordinated Indebtedness.

12. No Implied Waivers of Subordination. No right of Prudential and the
Purchasers to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by Prudential or any Purchaser, or
by any non-compliance by any Company with the terms, provisions and covenants of
any agreement pursuant to which the Subordinated Indebtedness is created,
regardless of any knowledge thereof with which Prudential or any Purchaser may
have or be otherwise charged with. Each Company by its acceptance hereof shall
agree that, so long as there is Senior Debt outstanding, such Company shall not
agree to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Subordinated Indebtedness, other than by means of payment of such Subordinated
Indebtedness according to its terms, without the prior written consent of the
Purchasers.

Without in any way limiting the generality of the foregoing paragraph,
Prudential or any of the Purchasers may, at any time and from time to time,
without the consent of or notice to any of the Companies, without incurring
responsibility to any of the Companies and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Companies to Prudential and the Purchasers, do any one or more of the following:
(i) change the manner, place or terms of payment, or extend the time of payment,
renew or alter the Senior Debt or otherwise amend or supplement the Senior Debt
or the Transaction Documents; (ii) sell, exchange, release or otherwise deal
with any property pledged, mortgaged or otherwise securing the Senior Debt;
(iii) release any Person liable in any manner for the payment or collection of
the Senior Debt; and (iv) exercise or refrain from exercising any rights against
any of the Companies and any other Person.

13. Additional Subsidiaries. The Companies covenant and agree that they shall
cause Subsidiaries required to join this Agreement pursuant to the Guaranty
Agreement or otherwise under the Shelf Agreement, including Subsidiaries created
or acquired after the date of this Agreement to the extent required by the
foregoing, to execute a guarantor joinder in form and substance satisfactory to
the Required Holder(s), whereby such Subsidiary joins this Agreement and
subordinates all Indebtedness owed to any such Subsidiary by any of the
Companies or other Subsidiaries hereafter created or acquired to the Senior
Debt.

 

4



--------------------------------------------------------------------------------

14. Continuing Force and Effect. This Agreement shall continue in force until
Payment in Full of all of the Senior Debt, it being contemplated that this
Agreement be of a continuing nature.

15. Modification, Amendments or Waivers. Any and all (i) agreements amending or
changing any provision of this Agreement or the rights of Prudential or the
Purchasers hereunder shall be made only by a written agreement signed by each
Company, and Prudential, acting on behalf of all the Purchasers, with the
written consent of the Required Holder(s), and (ii) waivers or consents to
Events of Default or other departures from the due performance of any Company
hereunder, shall be made only by written agreement, waiver or consent signed by
Prudential, acting on behalf of all the Purchasers, with the written consent of
the Required Holder(s). Any such agreement, waiver or consent made with such
written consent being effective to bind all the Purchasers.

16. Expenses. Each Company, unconditionally and jointly and severally, agrees
upon demand to pay to Prudential and the Purchasers the amount of any and all
out-of-pocket costs, expenses and disbursements for which reimbursement is
customarily obtained, including reasonable fees and expenses of counsel
(including the allocated costs of staff counsel), which Prudential or any of the
Purchasers may incur in connection with (a) the administration of this
Agreement, (b) the exercise or enforcement of any of the rights of Prudential
and the Purchasers hereunder, or (c) the failure by any Company to perform or
observe any of the provisions hereof.

17. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

18. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio and shall for all purposes shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio.

19. Successors and Assigns. This Agreement shall inure to the benefit of
Prudential and the Purchasers and their respective successors and assigns, and
the obligations of the Companies shall be binding upon their respective
successors and permitted assigns, provided, that no Company may assign or
transfer its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void. The duties and
obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Purchasers and any such delegation
or transfer without such consent shall be null and void.

20. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. Prudential, acting on behalf
of the Purchasers, in its sole discretion, may elect to enforce this Agreement
against any Company without any duty or responsibility to pursue any other
Company and such an election by Prudential shall not be a defense to any action
Prudential may elect to take against any Company. Each of the Purchasers and
Prudential hereby reserve all right against each Company.

 

5



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

22. Attorneys-in-Fact. Each Company hereby authorizes and empowers Prudential,
at the election of Prudential and in the name of either Prudential, for the
benefit of Prudential and the Purchasers as their respective interests may
appear, or in the name of each such Company as is owed Subordinated
Indebtedness, to execute and file proofs and documents and take any other action
Prudential may deem advisable to completely protect Prudential’s and the
Purchasers’ interests in the Subordinated Indebtedness and the right of
Prudential and the Purchasers of enforcement thereof, and to that end each
Company hereby irrevocably makes, constitutes and appoints Prudential, its
officers, employees and agents, or any of them, with full power of substitution,
as the true and lawful attorney-in-fact and agent of such Company, and with full
power for such Company, and in the name, place and stead of such Company for the
purpose of carrying out the provisions of this Agreement, and taking any action
and executing, delivering, filing and recording any instruments which Prudential
may deem necessary or advisable to accomplish the purposes hereof, which power
of attorney, being given for security, is coupled with an interest and is
irrevocable. Each Company hereby ratifies and confirms, and agrees to ratify and
confirm, all action taken by Prudential, its officers, employees or agents
pursuant to the foregoing power of attorney. Each Company acknowledges and
agrees that (a) the power of attorney herein granted shall in no way be
construed as to benefit such Company; (b) Prudential herein granted this power
of attorney shall have no duty to exercise any powers granted hereunder for the
benefit of such Company; and (c) Prudential herein granted this power of
attorney shall, to the extent exercisable, exercise any and all powers granted
hereunder for the benefit of Prudential and the Purchasers. Prudential hereby
accepts this power of attorney and all powers granted hereunder for the benefit
of Prudential and the Purchasers.

23. Application of Payments. In the event any payments are received by
Prudential under the terms of this Agreement for application to the Senior Debt
at any time when the Senior Debt has not been declared due and payable and prior
to the date on which it would otherwise become due and payable, such payment
shall constitute a voluntary prepayment of the Senior Debt for all purposes
under the Shelf Agreement.

24. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, Prudential, on behalf of the
Purchasers, may demand specific performance of this Agreement and seek
injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of Prudential on behalf of the
Purchasers at law may not fully compensate Prudential on behalf of the
Purchasers for the damages they may suffer in the event of a breach hereof.

25. Consent to Jurisdiction; Waiver of Jury Trial. EACH COMPANY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE COURT SITTING IN
FRANKLIN COUNTY, OHIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF

 

6



--------------------------------------------------------------------------------

THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT THAT PRUDENTIAL OR ANY PURCHASER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST
ADS OR ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, Prudential or the Purchasers
in accordance with the provisions of this Agreement shall be given or made in
the manner as provided in paragraph 11K of the Shelf Agreement.

27. Amendment and Restatement; No Novation. This Agreement hereby amends and
restates, in its entirety, the existing Intercompany Subordination Agreement,
dated as of September 24, 2010 (the “Existing Intercompany Subordination
Agreement”), by and among the parties thereto, and the parties hereto agree and
acknowledge that this Agreement is not intended to constitute, nor does it
constitute, an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation, or termination of the Liens, guarantees, security
interests, indebtedness, loans, liabilities, expenses, or obligations under the
Existing Intercompany Subordination Agreement or under the Shelf Agreement or
any of the other Transaction Documents (except in each case as expressly
modified in accordance with the Shelf Agreement and the other Transaction
Documents amended in connection therewith).

 

7



--------------------------------------------------------------------------------

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

[SIGNATURE PAGE 1 OF 2 TO AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

COMPANIES: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer HANCOR
HOLDING CORPORATION By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer
HANCOR, INC. By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer
STORMTECH LLC By:  

/s/ Joseph A. Chlapaty

Name:   Joseph A. Chlapaty Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 TO AMENDED AND RESTATED INTERCOMPANY SUBORDINATION
AGREEMENT]

 

 

PGIM, INC. By:  

Joshua Shipley

  Vice President